DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 25 NOVEMBER 2019 has been considered.  Current pending claims are Claims 1-15 and considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 NOVEMBER 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 8, character 439; Figure 14, character 1400.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 1, 4-9 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 12-15 of copending Application No. 16/616,947 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both in the instant invention and the ‘947 Application are both drawn towards a test device and a method for using the test device.  The only difference the ‘947 Application does not disclose shape of the mixing receptacle, however since the mixing receptacle in ‘947 performed the same function as to ‘provide a volume to mix a test mixture’, it would be obvious to one having ordinary skill in the art to modify the same of the mixing receptacle in ‘947 to accommodate the test sample from the compressible material having a taper-shaped opening and a cylindrical cavity since it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4-9 and  12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 7-15 of copending Application No. 16/621,200 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both in the instant invention and the ‘200 Application are both drawn towards a test device.  The only difference the ‘947 Application does not disclose . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claim 7 is objected to because of the following informalities:  In line 4 of the instant claim, there is an erroneous comma (,) between ‘from’ and ‘the’.  The instance of the comma should be deleted.  Appropriate correction is required.
Claims 10 and 11 are objected to because of the following informalities:  In the preamble of the instant claim, the instance of ‘The apparatus’ should be ‘The test device’, since Claim 9 is drawn towards a test device, not an apparatus.  Appropriate correction is required.
Claims 8, 12 and 14 are objected to because of the following informalities:  In the first line of each claim, there should be a comma (,) after each reference number, so that preambles are consistent.  Appropriate correction is required. Example: Claim 8.  “The apparatus of claim 7,”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
In line 10 of the instant claim, ‘the compressible material’ should be ‘the absorbent compressible material’ to avoid confusion.  Claim 2 properly recites ‘the absorbent compressible material’. 
Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 7 recites the limitation "the interior surface" in line 2 and 4-5, respectively.  There is insufficient antecedent basis for this limitation in the claim.  The instance of "the interior surface" is not yet positively claimed in the fluid manipulating assembly.  
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 12 of the instant claim, ‘the compressible material’ should be ‘the absorbent compressible material’ to avoid confusion.  Claim 10 properly recites ‘the absorbent compressible material’. 
Claim 14 recites the limitation "the interior surface" in line 5-63.  There is insufficient antecedent basis for this limitation in the claim.  The instance of "the interior surface" is not yet positively claimed in the fluid manipulating assembly.  
Claim 12 recites the limitation "the interior surface" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The instance of "the interior surface" is not yet positively claimed in the fluid manipulating assembly.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BAYLOFF, US Publication No. 2007/0244368 A1, submitted on the Information Disclosure Statement on 25 NOVEMBER 2019; Cite No. 9.
Applicant’s invention is drawn towards a device, an apparatus. 
Regarding Claim 1, the reference BAYLOFF discloses an apparatus, abstract, diagnostic test apparatus, comprising: a body having an insertion surface spaced apart from a distal end portion, Figure 1-3 and 5, shaft 1, 11, [0100, 0103, 0106]; a fluid manipulating assembly disposed in the distal end portion, Figure 1-3 and 5-8, diagnostic cap 3 or 4, detection cap 30 with tubular sample receiving port 38, [0105, 0106]; a plunger slidably disposed in the body extending from the insertion surface and terminating adjacent the fluid manipulating assembly, Figure 1, syringe 5, [0102]; an absorbent compressible material attached to a distal end of the plunger to contain a 
Additional Disclosures Included are: Claim 2: wherein the apparatus of claim 1, the absorbent compressible material having a diameter, the cylindrical cavity having a diameter that is less than the diameter of the absorbent compressible material, [0017, 0048, 0109].; Claim 3: wherein the apparatus of claim 1, in response to a distal end of the plunger entering the taper-shaped opening, the test sample being extracted to mix with a test solution and form the test mixture, [0102, 0120].; Claim 4: wherein the apparatus of claim 1, further comprising a plunger chamber to receive the plunger and extending from the insertion surface to the interior surface of the fluid manipulating assembly, the plunger chamber including a wide portion having a diameter and a narrow portion having a diameter that is less than the diameter of the wide portion, Figure 1-3 and 5, [0018, 0102, 0120].; Claim 5: wherein the apparatus of claim 4, the plunger including a shaft having a shaft diameter less than the diameter of the narrow portion of the plunger chamber, an activator disposed at a proximate end of the shaft, and an attachment portion disposed at a distal end of the shaft, the attachment portion extending into the mixing receptacle when the plunger is activated, Figure 1-3 and 5, syringe 5 and 34, [0102, 0106].; Claim 6: wherein the apparatus of 
Applicant’s invention is drawn towards a method. 
Regarding Claim 15, the reference BAYLOFF discloses a method, [0120], comprising: collecting a test sample with an absorbent compressible material, [0022, 0104]; inserting a plunger into a test device so the absorbent compressible material enters a tapered opening of a mixing receptacle, [0024, 0120]; mixing the test sample with a test solution in the mixing receptacle to form a test mixture, [0048, 0120]; creating a positive air pressure in the mixing receptacle in response to inserting the plunger, [0018, 0120]; compressing the absorbent compressible material disposed on a distal end of the plunger in a cylindrical cavity of the mixing receptacle, [0017, 0048]; extracting the test mixture from the absorbent compressible material in response to compressing the absorbent compressible material, [0120]; and routing the test mixture via a fluid path of the test device from the mixing receptacle to a test area in response to the positive air pressure, [0108, 0111, 0112].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over BAYLOFF, US Publication No. 2007/0244368 A1, submitted on the Information Disclosure Statement on 25 NOVEMBER 2019; Cite No. 9, and further in view of MILLER, US Publication No. 2012/0167672 A1, submitted on the Information Disclosure Statement on 25 NOVEMBER 2019; Cite No. 10.
Regarding Claim 7, the BAYLOFF reference discloses the claimed invention, but is silent in regards to wherein the apparatus further comprises: an actuator disposed in the body; and an 
MILLER discloses an apparatus, Figure 1, cartridge 1, [0046], comprising: : a body, Figure 1, housing, [0047], having an insertion surface spaced apart from a distal end portion, Figure 1, sample entry point, [0047], a fluid manipulating assembly disposed in the distal end portion, Figure 1, [0050]; and an actuator disposed in the body, Figure 1, pumps 20-22, [0052]; and an actuator chamber to receive the actuator therein to provide for actuation of the actuator from, Figure 1, actuation points 16-18, [0052],  the actuator chamber extending from the insertion surface to the interior surface of the fluid manipulating assembly, [0052].
Additional Disclosure Included is: Claim 8: wherein the apparatus of claim 7 further comprising: a frangible package, abstract, rupturable pouches, [0052], disposed on the interior surface of the fluid manipulating assembly adjacent to the actuator chamber, the actuator moveable within the body to contact and rupture the frangible package in response to be actuated, [0052]; a fluid test solution path extending from the frangible package to the mixing receptacle, [0048-0052]; and a test die attached to the test area to receive the test mixture in response to activation of the plunger, MILLER, abstract, Claim 1, [0048-0052]. 
Applicant’s invention is drawn towards a device. 
Regarding Claim 9, the reference BAYLOFF discloses a test device, Figure 1-3 and 5, abstract, diagnostic test apparatus, comprising: a body having an insertion surface spaced apart from a distal end portion, Figure 1-3 and 5, shaft 1, 11, [0100, 0103, 0106]; a fluid manipulating assembly disposed in the distal end portion, Figure 1-3 and 5-8, diagnostic cap 3 or 4, detection cap 30 with tubular sample receiving port 38, [0105, 0106]; a plunger slidably disposed in the body 
The BAYLOFF reference discloses the claimed invention, but is silent in regards to frangible package disposed on fluid manipulating assembly spaced from the mixing receptacle.
MILLER discloses an apparatus, Figure 1, cartridge 1, [0046], comprising: a body, Figure 1, housing, [0047], having an insertion surface spaced apart from a distal end portion, Figure 1, sample entry point, [0047], a fluid manipulating assembly disposed in the distal end portion, Figure 1, [0050]; and a frangible package disposed on fluid manipulating assembly spaced from the mixing receptacle, abstract, rupturable pouches, [0052].
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention of BAYLOFF to include a frangible package disposed on fluid manipulating assembly spaced from the mixing receptacle as taught by MILLER to have controlled release of fluid and effectuating improved sample analysis, MILLER [0041].  
Additional Disclosures Included  by the combination are: Claim 10: wherein the test device of claim 9, the absorbent compressible material having a diameter, the cylindrical cavity having a diameter that is less than the diameter of the absorbent compressible material, [0017, 0048, 0109].;  Claim 11: wherein the test device of claim 9, in response to a distal end of the plunger entering the taper-shaped opening, the test sample being extracted to mix with a test solution and form the test mixture, [0102, 0120].; Claim 12: wherein the test device of claim 9 further comprising a plunger chamber to receive the plunger, the plunger chamber extending from the insertion surface of the body to the interior surface of the fluid manipulating assembly, the plunger chamber including a wide portion having a diameter and a narrow portion having a diameter that is less than the diameter of the wide portion, Figure 1-3 and 5, [0018, 0102, 0120].; Claim 13: wherein the test device of claim 12, the plunger comprising: a shaft extending between proximate and distal ends, the shaft having a shaft diameter less than the diameter of the narrow portion of the plunger chamber, Figure 1-3 and 5, syringe 5 and 34, [0102, 0106]; an attachment portion disposed at the distal end of the shaft, the attachment portion extending into the mixing receptacle when the plunger is activated, Figure 5 and 6, leur lock thread 42, [0106]; and a pliant sealing device disposed around the shaft at a location intermediate the proximate end and the distal end, the pliant sealing device having a diameter greater than the diameter of the narrow portion of the plunger chamber, Figure 1, [0102], opening 7 from a liquid-tight interference fit with nozzle 8 of syringe 7.; and Claim 14: wherein the  test device of claim 9 further comprising an actuator disposed in the body, Figure 1, pumps 20-22, [0052];, the actuator being moveable within the body to contact and rupture the frangible package, abstract, Figure 1, rupturable pouches 10-12, [0050, 0052],  in response to be actuated, [0052]; and an actuator chamber to receive the actuator therein to provide for actuation of the actuator, Figure 1, the actuator chamber extending .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 4,791,060 to CHANDLER discloses an apparatus comprising: a body having an insertion surface spaced apart from a distal end portion; a fluid manipulating assembly disposed in the distal end portion; a plunger slidably disposed in the body extending from the insertion surface and terminating adjacent the fluid manipulating assembly; a mixing receptacle defined in the fluid manipulating assembly, the mixing receptacle having a taper-shaped opening and a cylindrical cavity to facilitate extracting the test sample from the compressible material and to provide a volume to mix a test mixture; and a test area in the fluid manipulation assembly, a fluid path extending from the mixing receptacle to the test area and activation of the plunger creates a positive pressure in the mixing receptacle to force the test mixture, including an extracted portion of the test sample, to flow from the mixing receptacle to the test area, Figure 1, 4, 6, 8, Claims 1-14, abstract.  
US Patent 7,507,374 to GOULD discloses apparatus comprising: a body having an insertion surface spaced apart from a distal end portion; a fluid manipulating assembly disposed in the distal end portion; a plunger slidably disposed in the body extending from the insertion surface and terminating adjacent the fluid manipulating assembly; an absorbent compressible material attached to a distal end of the plunger to contain a test sample; a mixing receptacle defined in the fluid manipulating assembly, the mixing receptacle having a taper-shaped opening and a cylindrical cavity to facilitate extracting the test sample from the compressible material and to 
Both the CHANDLER and GOULD reference could be used as 102 or 103 rejections.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797